DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the application filed 9 January 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 May 2019 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 30 January 2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing a data storage system including a set of one or more characteristics and physical address associated with each of a plurality of individuals; providing a controller in communication with the database; providing a memory coupled to the controller, wherein the memory stores program instructions executable by the controller; receives product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals; identifies a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals; provides the first set of the one or more identified individuals; receives a selection of a second set of the one or more identified individuals; and facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity.
The limitations of receives product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals; identifies a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals; provides the first set of the one or more identified individuals; receives a selection of a second set of the one or more identified individuals; and facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity; as drafted, under the broadest reasonable interpretation, encompasses the 
The claims do not recite additional elements that integrate the abstract idea into a practical application.  In particular, the claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite or apply the abstract idea with or by a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea into some meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (data storage system, controller, memory) 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the storage of information (i.e. individual characteristics and their addresses) in a database is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”).  In addition, receiving and transmitting information (i.e. options and selections to parties) is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary 
The dependent claims 2-11 and 13-19, taken individually and in combination, do not add additional elements that integrate the abstract idea into a practical application, or add significantly more than the abstract idea.  In particular, the claims further recite performing the delivery without revealing the address of the individuals to the entity, which is merely a narrowing of the field of use that does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claim 2).  In addition, the claims further define the characteristics of the users, which is merely a narrowing of the field of use that does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claims 3, 4, 13, and 14).  In addition, the claims further recite who an entity is and what they are offering, which is merely a narrowing of the field of use that does not integrate the abstract idea into a practical application or add significantly more to the abstract idea itself (claims 5, 6, 7, 15, 16, and 17).  In addition, the claims further recite providing a shipping address to a shipper, which encompasses organizing a delivery by a delivering party, which further recites the abstract idea of performing a commercial activity (claims 8 and 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a data storage system including a physical address for each of a plurality of individuals; a controller in communication with the database; a memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions, the controller: receives, as input from a first user, one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals; receives, as input from a second user, a selection of a set of one or more of the plurality of individuals for whom the second user wishes to send the product; and 
The limitations of receiving one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals; receiving a selection of a set of one or more of the plurality of individuals for whom the second user wishes to send the product; and in response to receiving the selection of the set, facilitates the delivery of the product to each of the plurality of individuals in the set without revealing the physical addresses of the second set of individuals to the entity; as drafted, under the broadest reasonable interpretation, encompasses the performance of commercial activity (including advertising, sales activities, and business relations) with the use of generic computer elements as tools.  That is, other that reciting the generic computer elements (data storage system, controller, memory), the claim recites the performance of commercial activities.  For example, receiving product characteristics from an entity encompasses a retailer providing details on an advertising campaign, which is the initial setting up of an advertising campaign.  In addition, receiving a selection of a set of the individuals from a merchant, encompasses a retailer and advertising campaign runner identifying a target audience for the advertised product, which is the initial setting up of an advertising campaign.  In addition, delivering the product to each of the individuals, encompasses conducting an advertising campaign.  Thus, the claims recite elements that fall into the “Certain Methods of Organizing Human Activities” grouping of abstract ideas.  The claims recite an abstract idea.
The claims do not recite additional elements that integrate the abstract idea into a practical application.  In particular, the claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite or apply the abstract idea with or by a particular machine.  The claims do not recite a transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea into some meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (data storage system, controller, memory) as tools to carry out the abstract idea.  Additionally, the claims recite providing a data storage system that stores individual addresses, and receiving and transmitting options and selections to parties, which are deemed extrasolution activity.  Thus the claims are directed towards an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller and memory to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Additionally, the storage of information (i.e. individual characteristics and their addresses) in a database is deemed well-understood, routine, and conventional activity (MPEP 2106.05(d), “Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8, 9, 12-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schlee (US 2002/0107739 A1) (hereinafter Schlee), in view of Winslade et al. (US 2013/0018751 A1) (hereinafter Winslade).  

With respect to claims 1 and 12, Schlee teaches:
A data storage system including a set of one or more characteristics associated with each of a plurality of individuals (See at least paragraphs 11, 71, and 72 which describe customers registering with a system and providing their preferences for items).  
A controller in communication with the database; A memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions, the controller (See at least paragraphs 11, 19, 21, 68, and 71 which describe a system that uses a memory and processor to control an advertising campaign).
Receives, as input, one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals (See at least paragraphs 11, 19, 21, 44-67, and 69 which describe a entity providing characteristics of products being made available for individuals).
Identifies, using the sets of one or more characteristics associated with each of the plurality of individuals, a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals; Provides, as output, the first set of the one or more identified individuals (See at least paragraphs 11, 19, 21, and 44-69 which describe searching a database of customers in order to identify customers with characteristics that align with the entity’s desired target and product characteristics, wherein the customers are provided to the entity).
Receives a selection of a second set of the one or more identified individuals, wherein the second set is identical to or a subset of the first set (See at least paragraphs 67-72 which describe searching for individuals to provide promotions to, and receiving a selection of the individuals).
In response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals (See at least paragraphs 11, 69, and 86 which describe shipping the products to the identified individuals).

Schlee discloses all of the limitations of claims 1 and 12 as stated above.  Schlee does not explicitly disclose the following, however Winslade teaches:
Providing a data storage system including a set of one or more characteristics associated with each of a plurality of individuals, the data storage system further including a physical address for each individual (See at least paragraphs 37, 38, and 42 which describes users creating profiles in the system, wherein the profile includes their address).
Receives, as input, one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals; Identifies, using the sets of one or more characteristics associated with each of the plurality of individuals, a first set of one or more individuals for whom the one or more product characteristics align with the set of one or more characteristics associated with the respective one or more individuals; Receives, as input, a selection of a second set of the one or more identified individuals, wherein the second set is identical to or a subset of the first set (See at least paragraphs 126-135 which 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, and wherein the promotions are shipped to customers in the list that the vendor selects of Winslade.  By allowing a user to register their address with a promotional system, a system will predictably know where to ship items to in order to reach the intended customer.  Additionally, by allowing a vendor to select a set of individuals to ship a promotion to, a promotional system will allow vendors to control the size and operations of their advertising campaign. 

With respect to claims 3 and 13, the combination of Schlee and Winslade discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Winslade teaches:
Wherein the one or more characteristics associated with each of a plurality of individuals are product preferences (See at least paragraphs 37, 38, and 42 which describe customers providing their product preferences).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, and wherein the promotions are shipped to customers in the list that the vendor selects of Winslade.  By registering customers’ product preferences, a promotional system will predictably be able to target advertising campaigns to be the most effective by only targeting customers that will further interact with the promotion.

With respect to claims 4 and 14, Schlee/Winslade discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Winslade teaches:
Wherein the one or more characteristics associated with each of a plurality of individuals are product previous behaviors of the individuals (See at least paragraph 42 which describe determining customer product preferences based on previous purchase and product behaviors).


With respect to claims 5 and 15, Schlee/Winslade discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Schlee teaches:
Wherein the entity is a brand (See at least paragraph 19 which describes the entity as being a retailer, a brand, a manufacturer, a vendor, or a supplier).

With respect to claim 6, Schlee/Winslade discloses all of the limitations of claims 1 and 5 as stated above.  In addition, Schlee teaches:
Wherein the brand is providing one of samples, offers, and catalogs to the second set of individuals (See at least paragraphs 11, 19, 69, and 70 which describe the 

With respect to claim 16, Schlee/Winslade discloses all of the limitations of claims 12 and 15 as stated above.  In addition, Schlee teaches:
Wherein the brand is providing samples to the second set of individuals (See at least paragraphs 11, 19, 69, and 70 which describe the promotions sent by the vendor as including discounts, coupons, rebates, giveaways, and sweepstakes.  The Examiner notes that a giveaway can be interpreted as a sample).

With respect to claims 8 and 18, Schlee/Winslade discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Winslade teaches:
Wherein the physical addresses of the second set of individuals are provided to a shipper (See at least paragraph 217 which describes keeping the shipping address secret, and providing it to the shipper).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, wherein the promotions 

With respect to claims 9 and 19, Schlee/Winslade discloses all of the limitations of claims 1 and 12 as stated above.  In addition, Schlee teaches:
Wherein the selection of the second set of the one or more identified individuals is performed automatically by the controller (See at least paragraphs 68, 69, and 86 which describe automatically selecting individuals for receiving promotional material).

Claims 2, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schlee and Winslade as applied to claim 1 as stated above, and further in view of Lorch (US 2007/0088749 A1) (hereinafter Lorch).

With respect to claim 2, Schlee/Winslade discloses all of the limitations of claim 1 as stated above.  Schlee and Winslade do not explicitly disclose the following, however Lorch teaches:
Wherein in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals without revealing the physical addresses of the second set of individuals to the entity (See at least paragraphs 48, 50, 66-68, and 70 which describe a vendor shipping items to 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, and wherein the promotions are shipped to customers in the list that the vendor selects of Winslade, with the system and method of a vendor shipping items to recipients, wherein the vendors use a proxy address for the recipient and the actual address is kept secret from them of Lorch.  By using a proxy address for a recipient of a promotional mailing, an advertising system will predictably provide added security to a recipient/customer, by hiding their actual address from all parties except those in the need for actual shipping duties.

With respect to claim 10, Schlee/Winslade discloses all of the limitations of claim 1 as stated above.  Schlee and Winslade do not explicitly disclose the following, however Lorch teaches:
Wherein in response to receiving the selection of the second set, facilitates the delivery of the product to each of the second set of individuals by providing a proxy for the physical address to facilitate shipping (See at least paragraphs 48, 50, 66-
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, and wherein the promotions are shipped to customers in the list that the vendor selects of Winslade, with the system and method of a vendor shipping items to recipients, wherein the vendors use a proxy address for the recipient and the actual address is kept secret from them of Lorch.  By using a proxy address for a recipient of a promotional mailing, an advertising system will predictably provide added security to a recipient/customer, by hiding their actual address from all parties except those in the need for actual shipping duties.

With respect to claim 11, Schlee/Winslade/Lorch discloses all of the limitations of claims 1 and 10 as stated above.  Schlee and Winslade do not explicitly disclose the following, however Lorch teaches:
Wherein the proxy is provided to the entity, which is a brand, and the proxy is then used by a shipper, who is a different party than the brand, to complete the shipment 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, and wherein the promotions are shipped to customers in the list that the vendor selects of Winslade, with the system and method of a vendor shipping items to recipients, wherein the vendors use a proxy address for the recipient and the actual address is kept secret from them of Lorch.  By using a proxy address for a recipient of a promotional mailing, an advertising system will predictably provide added security to a recipient/customer, by hiding their actual address from all parties except those in the need for actual shipping duties.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schlee and Winslade as applied to claims 1, 5, 12, and 15 as stated above, and further in view of Storch et al. (US 2007/0124212 A1) (hereinafter Storch).

With respect to claims 7 and 17, Schlee/Winslade discloses all of the limitations of claims 1, 5, 12, and 17 as stated above.   Schlee and Winslade do not explicitly disclose the following, however Storch teaches:
Wherein a third-party is providing gifts to the second set of individuals (See at leats paragraphs 14, 15, 19, 21, 25, 43, and 44 which describe a third-party browsing a catalog of a retailer in order to select items to be provided as gifts for other users, wherein the user selects the gifts and the recipients, wherein the recipients have a proxy shipping address that hides their actual address from the third-party).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, and wherein the promotions are shipped to customers in the list that the vendor selects of Winslade, with the system and method of a third-party browsing a catalog of a retailer in order to select items to be provided as gifts for other users, wherein the user selects the gifts and the recipients, wherein the recipients have a proxy shipping address that hides their actual address from the third-party of Storch.  By allowing third-parties to provide gifts to other users, wherein those users remain hidden, a system will predictably allow for users to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schlee, in view of Winslade, and further in view of Lorch.


With respect to claim 20, Schlee teaches:
A data storage system including information for each of a plurality of individuals (See at least paragraphs 11, 71, and 72 which describe customers registering with a system and providing their preferences for items).  
A controller in communication with the database; A memory coupled to the controller, wherein the memory stores program instructions executable by the controller, wherein, in response to executing the program instructions, the controller: (See at least paragraphs 11, 19, 21, 68, and 71 which describe a system that uses a memory and processor to control an advertising campaign).
Receives, as input from a first user, one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals (See at least paragraphs 11, 19, 21, 44-67, and 69 which describe a entity providing characteristics of products being made available for individuals).
Receives a selection of a set of one or more of the plurality of individuals for whom the second user wishes to send the product; and in response to receiving the selection of the set, facilitates the delivery of the product to each of the plurality of 

Schlee discloses all of the limitations of claim 20 as stated above.  Schlee does not explicitly disclose the following, however Winslade teaches:
A data storage system including a physical address for each of a plurality of individuals (See at least paragraphs 37, 38, and 42 which describes users creating profiles in the system, wherein the profile includes their address).
Receiving, as input from a first user, one or more product characteristics of a product available from an entity to be provided to one or more of the plurality of individuals;
Receiving, as input from a second user, a selection of a set of one or more of the plurality of individuals for whom the second user wishes to send the product; and In response to receiving the selection of the set, facilitates the delivery of the product to each of the plurality of individuals in the set (See at least paragraphs 126-135 which describe a vendor searching for individuals with characteristics that align with their desired product characteristics, wherein the results are provided to the vendor and the vendor selects a set of individuals to ship a promotion to).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, and wherein the promotions are shipped to customers in the list that the vendor selects of Winslade.  By allowing a user to register their address with a promotional system, a system will predictably know where to ship items to in order to reach the intended customer.  Additionally, by allowing a vendor to select a set of individuals to ship a promotion to, a promotional system will allow vendors to control the size and operations of their advertising campaign. 

Schlee and Winslade discloses all of the limitations of claim 20 as stated above.  Schlee and Winslade do not explicitly disclose the following, however Lorch teaches:
Facilitates the delivery of the product to each of the plurality of individuals in the set without revealing the physical addresses of the second set of individuals to the entity (See at least paragraphs 48, 50, 66-68, and 70 which describe a vendor shipping items to recipients, wherein the vendors use a proxy address for the recipient and the actual address is kept secret from them).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of users registering for a promotion system, wherein they provide with their interests and characteristics, wherein vendors provide their desired customer characteristics, wherein a matching between individuals and products is conducted, and promotions are shipped to the customer when they align with the desired product of Schlee, with the system and method of customers registering their interests and address with a promotional system, wherein the promotional system provides lists of customers to a vendor that match a search query, and wherein the promotions are shipped to customers in the list that the vendor selects of Winslade, with the system and method of a vendor shipping items to recipients, wherein the vendors use a proxy address for the recipient and the actual address is kept secret from them of Lorch.  By using a proxy address for a recipient of a promotional mailing, an advertising system will predictably provide added security to a recipient/customer, by hiding their actual address from all parties except those in the need for actual shipping duties.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
27 May 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628